  Exhibit 10.1

 
 
FIRST AMENDMENT
TO AGREEMENT AND PLAN OF MERGER
 
This First Amendment, dated as of May 9, 2017 (the “Amendment”), to the
Agreement and Plan of Merger dated February 13, 2017 by and among the “Parties”
(as defined below) (the “Agreement”), is entered into by and among KeyStone
Solutions, Inc., a Delaware corporation (the “Company”), Novume Solutions, Inc.,
a Delaware corporation and a wholly-owned subsidiary of the Company (“Novume”),
KeyStone Merger Sub, Inc., a Delaware corporation and a wholly-owned subsidiary
of Novume (“Company Merger Sub”), Brekford Merger Sub, Inc., a Delaware
corporation and a wholly-owned subsidiary of Novume (“Brekford Merger Sub”), and
Brekford Corp., a Delaware corporation (“Brekford” and, together with the
Company, Novume, Company Merger Sub and Brekford Merger Sub, each a “Party” and
collectively the “Parties”). Except as otherwise set forth herein, all
capitalized terms used herein and not specifically defined shall have the same
meanings as ascribed to them in the Agreement. The Parties hereby agree as
follows:
 
As permitted under Section 9.1(b) and Section 9.3 of the Agreement, the Parties
hereto mutually agree that the Termination Date is extended until July 31, 2017,
or such other date as the Parties may agree in writing. All reference in the
Agreement to the Termination Date shall mean July 31, 2017, or such other date
as the Parties may otherwise agree in writing.
 
The provisions of Sections 10.2, 10.9 and 10.10 of the Agreement are
incorporated herein by reference.
 
Except as specifically and expressly set forth above, all other terms and
conditions of the Agreement remain unchanged and in full force and effect.
 
 
 

 
 
IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their respective officers hereunto duly authorized, all as of the date first
written above.
 
 
KeyStone Solutions, Inc.,
a Delaware corporation
 
 
/s/ Robert A. Berman

Name:   Robert A. Berman
Title:   Chief Executive Officer

 
 
Brekford Corp.,
a Delaware corporation
 
 
/s/ Rodney W. Hillman  
Name:   Rodney W. Hillman  
Title: President and COO  
 
 
 
 
Novume Solutions, Inc.,
a Delaware corporation
 
/s/ Robert A. Berman
Name:     Robert A. Berman

Title:   Chief Executive Officer

 
 
KeyStone Merger Sub, Inc.,
a Delaware corporation
 
/s/ Robert A. Berman

Name:   Robert A. Berman
Title:   President
 
 
Brekford Merger Sub, Inc.,
a Delaware corporation
 
/s/ Robert A. Berman

Name:   Robert A. Berman
Title:   President

 
 
[Signature page to Amendment]
